DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 04, 2020 have been entered.
Claims 1, 5, 6, 8, 10, 11, 15, 16, and 20 have been amended. 
Claims 1-20 are allowed.

Allowable Subject Matter
The closest prior arts of record appear to be:
1/ The prior art on record of Rahman et. al (Pub. No. US 2008/0198804) teaches that a callback function is associated with a function call, and the results of the called request is passed to the requestor via the callback function (Parag. [0045]).
		2/ The prior art of Johnson et al. (Pub. No. US 2016/0112262) teaches in Parag. [0110-0113] that function calls (e.g., macros, subroutines, routines, processes, etc.) are written as function_name( ), where function_name is the name of the function. The process by which a local server establishes a TCP socket may include (but is not limited to) the following steps and functions: 
		1.  socket( ) creates a new local socket.  
		2.  bind( ) associates (e.g., binds, links, ties, etc.) the local socket with a local socket address i.e., a local port number and IP address (the socket and port are thus bound to a software application running on the server).  
		3.  listen( ) causes a bound local socket to enter the listen state 
The art also teaches that the API class methods are either synchronous or asynchronous depending on the method. Asynchronous method calls are later responded to by a callback. Call back methods Call backs are executed whenever a server connection (or) a session (or) is established or rejected. Callback's are to be defined in the following format for server 

		The following is an examiner’s statement of reasons for allowance: independent claims are allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: generating, by the computing system, a virtual network socket that is based on the function call, received from the device driver configured to operate at least some features of a vehicle, for instructing the robotics framework to generate a network socket, and the virtual network socket is configured to receive data associated with the plurality of services from a data log, wherein the function call specifies at least one type of the data to be received by the device driver and a callback function. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442    

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442